Exhibit 10.04

AGREEMENT AND RELEASE

This AGREEMENT AND RELEASE (the “Agreement and Release”) is dated May 6, 2009 by
and between MoneyGram International, Inc., a Delaware corporation (together with
its direct and indirect subsidiaries, successors and permitted assigns under
this Agreement, the “Company”) and Anthony P. Ryan (“Executive”).

The Company employs Executive as its President and Chief Executive Officer, and
Executive serves as a director on the Company’s Board of Directors;

Executive’s employment with the Company is at-will;

Executive is a Participant in the Amended and Restated MoneyGram International,
Inc. Executive Severance Plan (Tier I) (the “Change of Control Severance Plan”)
and the MoneyGram International, Inc. Special Executive Severance Plan (Tier I)
(the “Special Executive Severance Plan”);

Executive is entitled to participate, subject to the terms thereof, in the
Amended and Restated MoneyGram International, Inc. Management and Line of
Business Incentive Plan (“Incentive Plan”);

The Company and Executive are contemplating entering into the following
agreements: (a) MoneyGram International, Inc. 2005 Omnibus Incentive Plan
Non-Qualified Stock Option Agreement (the “Option Agreement”); (b) Severance
Agreement (the “Severance Agreement”); and (c) Employee Trade Secret,
Confidential Information and Post-Employment Restriction Agreement (the
“Post-Employment Restriction Agreement”);

The Company is willing to provide Executive with severance benefits described in
the Severance Agreement, the opportunity to acquire Company stock as provided by
the Option Agreement and participation in the Incentive Plan in consideration of
and in exchange for Executive’s relinquishment and release of any and all rights
and claims to severance payments and benefits Executive may have as a
Participant in the Change of Control Severance Plan and Executive’s agreement to
the restrictions in the Post-Employment Restriction Agreement;

Executive is willing to relinquish and release any and all rights and claims to
severance payments and benefits Executive may have as a Participant in the
Change of Control Severance Plan and is further willing to agree to the
restrictions in the Post-Employment Restriction Agreement in consideration of
and in exchange for (a) participation in the Incentive Plan; (b) the severance
benefits described in the Severance Agreement; and (c) the benefits provided by
the Option Agreement;

The Company is willing to pay Executive’s reasonable attorneys’ fees and costs
relating to or arising from Executive’s attorneys’ review, negotiation and
completion of the (a) the Option Agreement; (b) the Severance Agreement; (c) the
Post-Employment Restriction Agreement; and (d) this Agreement and Release
(collectively, “The Agreements”).

In consideration of the promises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which is mutually
acknowledged, the parties agree as follows:

1. Relinquishment of Rights under Change of Control Severance Plan. Specifically
in consideration of and in exchange for the severance benefits described in the
Severance Agreement, the benefits provided by the Option Agreement, and
participation in the Incentive Plan, Executive hereby forever and irrevocably
relinquishes any and all rights Executive may have as a Participant in the
Change of Control Severance Plan.

2. Release of Claims under Change of Control Severance Plan. Specifically in
consideration of and in exchange for the severance benefits described in the
Severance Agreement, the benefits provided by the Option Agreement, and
participation in the Incentive Plan, Executive hereby releases and forever
discharges the Company and its predecessors, affiliates, related companies,
shareholders, and their respective members, managers, partners, employees,
officers, agents, and directors from any and all claims Executive has or may
have as a Participant in the Change of Control Severance Plan.

3. No Release of Rights or Claims under Special Executive Severance Plan.
Company acknowledges and agrees that Executive does not relinquish or release
any rights or claims he may have as a Participant in the Special Executive
Severance Plan which expires on March 24, 2010.

4. Acknowledgment. Executive acknowledges and agrees that the Company’s entry
into the Option Agreement and Severance Agreement are expressly conditioned upon
Executive’s execution and delivery of the Post-Employment Restriction Agreement
and this Agreement and Release.

5. Right to Consult with Attorney. Executive acknowledges that he has had ample
time and opportunity to thoroughly review The Agreements in their entirety and
to consult with Executive’s attorneys prior to signing The Agreements.

6. Knowing and Voluntary Action. Executive acknowledges that he has had a full
opportunity to consider The Agreements and to ask any questions that he may have
concerning The Agreements. Executive acknowledges that in deciding whether to
sign The Agreements, he has not relied upon any statements made by the Company
or its agents, other than the statements made in The Agreements. Executive
further acknowledges that he has not relied on any legal, tax or accounting
advice from the Company or its agents in deciding whether to sign The
Agreements.

7. Attorneys’ Fees and Costs. Upon receipt of copies of invoices, the Company
will pay Executive’s reasonable attorneys’ fees and costs relating to or arising
from Executive’s attorneys’ review, negotiation and completion of The
Agreements.

1

8. Miscellaneous.

a. Governing Law. This Agreement and Release shall be governed by and construed
in accordance with the laws of the State of Minnesota, without regard to
conflicts of laws principles thereof.

b. Entire Agreement/Amendments. The Agreements and the other agreements, plans
and documents referenced in this Agreement and Release contain the entire
understanding of the parties with respect to the subject matter hereof. If any
provision of any agreement, plan, program, policy, arrangement or other written
document between or relating to the Company and Executive conflicts with any
provision of this Agreement and Release, the provision of this Agreement and
Release shall control and prevail. This Agreement and Release may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement and Release on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement and
Release.

d. Severability. In the event that any one or more of the provisions of this
Agreement and Release shall be or become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions of this Agreement and Release shall not be affected thereby.

e. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to preserve such rights and obligations.

f. Successors; Binding Agreement. This Agreement and Release shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

g. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

2

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement and
Release as of the day and year first above written.

MONEYGRAM INTERNATIONAL, INC.

By:
Title:


EXECUTIVE

Signature:

Anthony P. Ryan

[SIGNATURE PAGE TO THE AGREEMENT AND RELEASE
BETWEEN THE ABOVE-REFERENCED PARTIES]

3